                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

RICHARD DECARO,                                       )
                                                      )
                Movant,                               )
                                                      )
        V.                                            )            No. 1: 19-cv-00062-JAR
                                                      )
UNITED STATES,                                        )
                                                      )
                                                      )
                Respondent.                           )

                                   MEMORANDUM AND ORDER

         This matter comes before the Court on movant Richard DeCaro' s motion to clarify filing

status, in which he seeks to have his original motion filed as an independent action under the

Holloway Doctrine. (Docket No. 3). For the reasons discussed below, the motion will be denied.

                                               Background

        On April 16, 2019, movant filed a "Motion to Vacate, Correct, and Reduce Sentence" by

placing it in his institution's mailing system. (Docket No. 1). Movant requested "that this Court

vacate, correct and reduce his sentence" because it was "imposed in violation of the Ex Post

Facto Clause of the United States Constitution." Due to this violation, movant urged the Court to

impose the "constitutionally correct sentence," which would result in his immediate release from

prison. The motion was construed as a motion to vacate, set aside, or correct sentence pursuant to

28 U.S.C. § 2255. On April 29, 2019, the Court denied and dismissed movant's motion as

successive. 1 (Docket No. 5).




1
 Movant has filed two previous§ 2255 motions. The first, DeCaro v. United States, No. l:98-cv-00112-AGF (E.D.
Mo. Feb. 25, 1999), was denied on the merits. The second, DeCaro v. United States, No. l:13-cv-00014-AGF (E.D.
Mo. Feb. 19, 2013), was dismissed as a second or successive motion.
        Movant has now filed a motion to clarify filing status. In the motion, he requests that the

Court refile his original motion "as an independent action under the Holloway Doctrine," and not

under 28 U.S.C. § 2255.

                                             Discussion

        Movant asserts that the basis of his motion is United States v. Holloway, 68 F. Supp. 3d

310 (E.D.N.Y. 2014), not 28 U.S.C. § 2255. He further states that Holloway constitutes an

independent ground for attacking his sentence in United States v. DeCaro, No. 1:96-cr-00005-

SNL (E.D. Mo. June 21, 1996). (Docket No. 3).

       In Holloway, the petitioner filed a motion to reopen his § 2255 proceedings. Holloway,

68 F. Supp. 3d at 312. The district court recognized its lack of authority to grant the motion, and

asked the United States Attorney to consider agreeing to an order vacating some of the

petitioner's convictions, based on his efforts at rehabilitation. Id. at 314-15. The United States

Attorney agreed to vacate two convictions and allow the petitioner to be resentenced. Id. at 315-

16.

       Movant argues that Holloway stands for the proposition that "district courts have the

discretion ... to subsequently reduce a defendant's sentence in the interest of fairness, even after

all appeals and collateral attacks have been exhausted." (Docket No. 1 at 1-2). The Court

disagrees with this assertion.

       The district court in Holloway did not rely on its own discretion to reduce the petitioner's

sentence; rather, it was the prosecutor's decision to vacate two of the petitioner's convictions that

allowed for resentencing. Holloway, 68 F. Supp. 3d at 311. Contrary to movant's contention, the

ability of a district court to modify a sentence is limited. See 18 U.S. C. § 3 582. Indeed, a "federal

court generally may not modify a term of imprisonment once it has been imposed." Dillon v.



                                                  2
United States, 560 U.S. 817, 819 (2010). There are only three exceptions to this rule, which

allows a court to modify a term of imprisonment: (1) upon motion of the Bureau of Prisons; (2)

when expressly permitted by statute; or (3) when the applicable sentencing range of the United

States Sentencing Guidelines has been amended and made retroactive. 18 U.S.C. § 3582(c).

None of those provisions are invoked by movant or available here.

       Instead, movant requests that the Court "vacate, correct, and reduce his sentence which

was imposed in violation of the Ex Post Facto Clause of the United States Constitution thereby

imposing the constitutionally correct sentence resulting in his immediate release from prison."

(Docket No. 1 at 1). This type of request is properly brought pursuant to a § 2255 motion. See 28

U.S.C. § 2255 (stating that a federal prisoner "claiming the right to be released upon the ground

that the sentence was imposed in violation of the Constitution ... may move the court which

imposed the sentence to vacate, set aside, or correct the sentence").

       In the instant motion, movant disclaims any reliance on§ 2255 and attempts to retitle his

original motion as a "Motion to Reduce Sentence Pursuant to the Holloway Doctrine." (Docket

No. 3 at 2). Presumably, movant is seeking this characterization in order to avoid dismissal as a

successive § 2255 motion. However, movant cannot avoid the requirement that he obtain

authorization from the Court of Appeals to file a successive § 2255 motion merely by re-
                                                                                    th
characterizing his action. See United States v. Patton, 309 F.3d 1093, 1094 (8           Cir. 2002)

(stating that inmate could "not bypass the limitation on successive habeas petitions" by claiming

that his action was actually under Fed. R. Civ. P. 12(b)(2)); Boyd v. United States, 304 F.3d 813,

814 (8 th Cir. 2002) (remanding movant's Fed. R. Civ. P. 60(b) motion to the district court for

dismissal, "because it is, on its face, a second or successive 28 U.S.C. § 2255 petition"); and

United States v. Noske, 235 F.3d 405, 406 (8 th Cir. 2000) (explaining that § 2255 was the



                                                 3
appropriate means for movant to challenge her sentence, and that a writ of coram nobis could not

be used to circumvent "the second or successive provisions of§ 2255").

          The relief movant seeks is properly brought pursuant to 28 U.S.C. § 2255, which is why

the Court construed movant's original motion as it did. Because his § 2255 motion was

successive and brought without authorization, it was dismissed. (Docket No. 5). As discussed

above, movant is not allowed to circumvent the authorization requirement simply by claiming

that Holloway provides him an independent means of attacking his sentence. Therefore,

movant' s instant motion to clarify filing status and to refile as an independent action must be

denied.

          Accordingly,

          IT IS HEREBY ORDERED that movant's motion to clarify filing status and to refile as

an independent action (Docket No. 3) is DENIED.

          IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.
                     st
          Dated this 1 day of May, 2019.


                                                    HN    . ROSS
                                                         D STATES DISTRICT JUDGE




                                                4
